Exhibit 10.5

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

FINANCIAL CRIMES ENFORCEMENT NETWORK

 

IN THE MATTER OF:    )    )    )    )             Number 2012-02 HSBC Bank USA
N.A.    ) McLean, Virginia    )

CONSENT TO THE ASSESSMENT OF CIVIL MONEY PENALTY

I. INTRODUCTION

Under the authority of the Bank Secrecy Act and regulations issued pursuant to
that Act,1 the Financial Crimes Enforcement Network has determined that grounds
exist to assess a civil money penalty against HSBC Bank USA N.A. (“HBUS” or the
“Bank”). HBUS consents to the assessment of a civil money penalty and enters
this CONSENT TO THE ASSESSMENT OF CIVIL MONEY PENALTY (“CONSENT”) with the
Financial Crimes Enforcement Network.

Pursuant to an investigation conducted by the Department of Justice (“DOJ”)
concerning the transmission of funds to and from the United States through HBUS,
HBUS has agreed to enter into a Deferred Prosecution Agreement (DPA) as a
settlement agreement with the DOJ wherein HBUS admits that it violated 31 U.S.C.
§ 5318(h) and 31 C.F.R. § 1020.210, which makes it a crime to willfully fail to
establish and maintain an effective anti-money laundering program, and 31 U.S.C.
§ 5318(i) and 31 C.F.R. § 1010.610, which makes it a crime to willfully

 

1 

The Bank Secrecy Act is codified at 12 U.S.C. §§ 1829b, 1951-1959 and 31 U.S.C.
§§ 5311-5314, 5316-5332. Regulations implementing the Bank Secrecy Act appear at
31 C.F.R. Chapter X (formerly 31 C.F.R. Part 103). On March 1, 2011, a transfer
and reorganization of BSA regulations from 31 C.F.R. Part 103 to 31 C.F.R.
Chapter X became effective. Throughout this document, we refer to Chapter X
citations. A cross-reference index of Chapter X and Part 103 is located at
http://www.fincen.gov/statutes_regs/ChapterX/.

 

1



--------------------------------------------------------------------------------

fail to establish due diligence policies, procedures, and controls for foreign
correspondent accounts. As a consequence of these violations, HBUS also violated
31 U.S.C. § 5318(g) and 31 C.F.R. § 1020.320, which requires a financial
institution to report any suspicious transaction relevant to a possible
violation of law or regulation.

II. JURISDICTION

HBUS’s main office is located in McLean, Virginia, and the Bank is the principal
U.S. banking subsidiary of HSBC USA Inc. (“HSBC USA”). HSBC USA is an indirect,
wholly-owned subsidiary of HSBC North America Holdings Inc. (“HNAH”), one of the
largest bank holding companies in the United States, with assets totaling
approximately $317 billion. HNAH is an indirect, wholly-owned subsidiary of HSBC
Holdings plc (together with its affiliates, the “HSBC Group”). HSBC Group is one
of the world’s largest banking and financial services organizations, with assets
of approximately $2.7 trillion, 60 million customers worldwide, and affiliates
located in Europe, North America, Latin America, Africa, the Asia-Pacific
region, and the Middle East.

HBUS has approximately $194 billion in assets and 300 branches. HBUS provides a
full range of consumer and commercial bank services to customers in the United
States and abroad, including clients of HSBC Group affiliates outside the United
States.

The Financial Crimes Enforcement Network has authority to investigate banks for
compliance with and violation of the Bank Secrecy Act pursuant to 31 C.F.R. §
1010.810, which grants the Financial Crimes Enforcement Network “overall
authority for enforcement and compliance, including coordination and direction
of procedures and activities of all other agencies exercising delegated
authority under this chapter.” At all relevant times, the Bank was

 

2



--------------------------------------------------------------------------------

a “financial institution” and a “bank” within the meaning of the Bank Secrecy
Act and its implementing regulations.2

III. DETERMINATIONS

The Financial Crimes Enforcement Network has determined that HBUS willfully
violated the Bank Secrecy Act since at least mid-2006 by: (1) lacking an
effective anti-money laundering program reasonably designed to manage risks of
money laundering and other illicit activity, in violation of Title 31, United
States Code, Section 5318(h) and 31 C.F.R. § 1020.210; (2) failing to conduct
due diligence on certain foreign correspondent accounts, in violation of Title
31, United States Code, Section 5318(i) and 31 C.F.R. § 1010.610; and
(3) failing to detect and adequately report evidence of money laundering and
other illicit activity, in violation of Title 31, United States Code,
Section 5318(g) and 31 C.F.R. § 1020.320.

 

  A. Violation of the Requirement to Implement an Adequate Anti-Money Laundering
Program

Since April 24, 2002, the Bank Secrecy Act and its implementing regulations have
required banks to establish and implement anti-money laundering programs.3 A
bank regulated by a Federal functional regulator is deemed to have satisfied
Bank Secrecy Act anti-money laundering program requirements if it implements and
maintains an anti-money laundering program that complies with the regulations of
its Federal functional regulator.4 The Office of the Comptroller of the Currency
(“OCC”) is the Bank’s Federal functional regulator and examines HBUS for
compliance with the Bank Secrecy Act and its implementing regulations and
similar

 

2 

31 U.S.C. § 5312(a)(2) and 31 C.F.R. § 1010.100.

3 

31 U.S.C. § 5318(h).

4 

31 C.F.R. §§ 1020.100(d)(1) and 1020.210.

 

3



--------------------------------------------------------------------------------

rules under Title 12 of the United States Code. The OCC requires each bank under
its supervision to establish and maintain an anti-money laundering program that,
at a minimum, (a) provides for a system of internal controls to ensure ongoing
compliance; (b) provides for independent testing for compliance conducted by
bank personnel or by an outside party; (c) designates an individual or
individuals responsible for coordinating and monitoring day-to-day compliance;
and (d) provides training for appropriate personnel.5

As discussed in detail below, HBUS violated the Bank Secrecy Act’s anti-money
laundering program requirements by (i) conducting business without adequate
internal controls, (ii) failing to conduct adequate independent testing for
compliance, and (iii) failing to staff its Bank Secrecy Act compliance program
with a reasonably sufficient number of qualified personnel.

 

  i. HBUS failed to provide for an adequate system of internal controls to
ensure ongoing compliance.

HBUS provided a full range of consumer and commercial products and services to
individuals, corporations, financial institutions, non-profit organizations, and
governments in the United States and abroad, including in jurisdictions with
weak anti-money laundering and counter-terrorist financing (“AML/CFT”) controls.
HBUS did not effectively conduct enterprise-wide, risk-based assessments of
potential money laundering risks, given its products, clients, and geographic
reach, and HBUS failed to adequately identify potential money laundering
vulnerabilities. The Bank’s failure to adequately assess risk negatively
impacted the

 

5 

12 C.F.R. § 21.21. From 2005 to 2009, the OCC issued 83 anti-money laundering
Matters Requiring Attention (“MRAs”) to the Bank’s Board of Directors. A Consent
Cease and Desist Order by the OCC dated October 6, 2010 required HBUS to
remediate and improve Bank Secrecy Act compliance. See United States Department
of the Treasury Comptroller of the Currency Consent Order, In the Matter of HSBC
Bank USA, N.A., McLean, Virginia (Oct. 6, 2010).

 

4



--------------------------------------------------------------------------------

effectiveness of its transaction monitoring, which already suffered from
additional systemic weaknesses.

Product Risk. Some of the Bank’s products and services involved significant
anti-money laundering risks, including but not limited to: correspondent
accounts, embassy banking, wire transfers, automated clearinghouse (“ACH”)
transfers, banknotes, lockboxes, clearing of bulk traveler’s checks, bearer
share accounts, pre-paid cards, foreign exchange, cash letters, international
pouch activity, and remote deposit capture. HBUS failed to take appropriate
steps to adequately assess the AML/CFT risks posed with respect to many of its
products and services.

For instance, the Bank failed to manage money laundering risks associated with
its pouch services and did not provide for appropriate controls and monitoring
to address the underlying risks posed by this transaction activity. In one
example, until November 2008, the Bank cleared traveler’s checks received from a
foreign respondent bank without monitoring systems in place that were reasonably
designed to detect, investigate, and report evidence of money laundering.
Several individuals purchased sequentially numbered traveler’s checks at a
Russian bank in transactions totaling more than $290 million over several years.
These traveler’s checks were signed in a uniform illegible scrawl and made
payable to approximately 30 different customers of a Japanese bank. The Japanese
bank was a HBUS correspondent customer and for several years regularly delivered
multi-hundred-thousand-dollar batches of these sequentially numbered traveler’s
checks to HBUS via pouch. During the relevant period of time, HBUS knew or
should have known that uniformly signed, sequentially numbered traveler’s checks
in such high volume are a money laundering “red flag.”

Customer Risk. The Bank’s written policies, procedures, and controls did not
effectively risk rate customers. The Bank’s risk rating methodologies were not
designed to

 

5



--------------------------------------------------------------------------------

evaluate customers based on specific customer information and balanced
consideration of all relevant factors, including country/jurisdictional risk,
products and services provided, expected transaction volume, and nature of
customer profiles. Failure to consistently gather reasonably accurate and
complete customer documentation undermined the Bank’s ability to conduct
customer risk assessments. These deficiencies prevented the Bank from performing
adequate analysis of the risks associated with particular customers and from
determining whether transactions lacked an apparent business or lawful purpose
or fell within the particular customer’s normal and expected range of conduct.

For example, Group affiliate HSBC Mexico S.A. Banco (“HBMX”) was an HBUS
respondent bank. The account that HBMX maintained with HBUS accepted bulk
deposits of U.S. currency and processed wire transfers. HBMX operated in Mexico,
a country that was the subject of publicly available cautionary information
about drug trafficking and money laundering vulnerabilities.6 HBMX’s branch in
the Cayman Islands operated under a Cayman Islands Monetary Authority license
limiting authority to do business to non-residents of the Cayman Islands.
Potentially high-risk Mexican casas de cambio and other money transmitter and
dollar-exchange businesses were HBMX customers. Despite these risks, until 2009,
HBUS treated HBMX as a “standard” money laundering risk and did not effectively
detect and report suspicious activity.

Country Risk. The Bank lacked adequate country risk rating processes reasonably
designed to capture readily available information about countries’ AML/CFT risks
and failed to ensure uniform compliance with risk rating standards through
complete internal reviews. The

 

6 

Financial Crimes Enforcement Network Advisory FIN-2006-A003 (Aug. 28, 2006). See
also United States Department of State International Narcotics Control Strategy
Reports for 2002-2012.

 

6



--------------------------------------------------------------------------------

Bank lacked a precise structure to ensure systematic country risk assessments,
including updates, as prudent and necessary, which resulted in HBUS making
inappropriate country risk assessments in some instances. The Bank used four
labels (“standard,” “medium,” “cautionary,” or “high” risk) to identify a
country’s anti-money laundering risk. From 2002 until 2009, HBUS rated Mexico as
having “standard” anti-money laundering risk, the lowest of the Bank’s four
possible country risk ratings, despite publicly-available information to the
contrary. In 2006, the Financial Crimes Enforcement Network issued an advisory,
FIN-2006-A003, notifying financial institutions of the potential threat of
narcotics-based money laundering between Mexico and the United States. In
addition, the United States Department of State International Narcotics Control
Strategy Reports dating back to 2002 have consistently rated Mexico as a country
of primary concern for money laundering and financial crimes. The inappropriate
country risk rating, together with other AML/CFT deficiencies, including the
monitoring failures described below, resulted in HBUS failing to identify and
thereby facilitating the flow of illicit proceeds between Mexico and the United
States.

Transaction Monitoring. HBUS failed to implement and maintain an adequate
transaction monitoring regime reasonably designed to detect and report money
laundering and other illicit activity. The transaction monitoring procedures
failed in a number of ways, including but not limited to:

 

  (1) The Bank’s transaction monitoring procedures governing the review of
foreign correspondent account wire transactions excluded from review
transactions originating from countries that the Bank had risk rated less than
“cautionary” or “high,” with limited exceptions. This policy excluded
approximately $60 trillion per year from review. In addition, the Bank’s
transaction monitoring procedures

 

7



--------------------------------------------------------------------------------

  governing the review of foreign correspondent account wire transactions were
ineffective when HBUS, in 2008, summarily cleared more than 4,000 unaddressed
alerts after changing a country’s risk rating from “cautionary” to “medium.”
Subsequent delayed reviews of thousands of backlogged or cleared alerts resulted
in HBUS filing hundreds of suspicious activity reports more than a year after
the underlying transactions, which totaled in the billions of dollars.

 

  (2) The Bank’s transaction monitoring procedures failed to provide for
effective monitoring of bulk cash movements, which were reviewed manually. From
mid- 2006 through mid-2009, the Bank did not perform automated and effective
monitoring on banknote (bulk cash) transactions conducted with HSBC Group
affiliates, including taking delivery of more than $15 billion in U.S. currency,
relying on manual targeted and quarterly reviews. The absence of effective bulk
cash monitoring placed HBUS at risk of receiving illicit proceeds. The Bank’s
failure to collect or maintain customer due diligence information regarding any
HSBC Group affiliates with correspondent accounts at the Bank, including types
of customers in Mexico and other high-risk jurisdictions, also thwarted the
Bank’s ability to effectively monitor affiliates’ transactions and to determine
if actual activity was commensurate with expected activity and/or lacked an
apparent business or legal purpose. HBUS exited the banknote (bulk cash)
business in 2010.

 

  (3) The Bank’s transaction monitoring procedures relied heavily on manual
transaction reviews. Despite such reliance, the Bank’s department responsible
for investigating suspicious activity alerts was severely under-staffed,
resulting in thousands of

 

8



--------------------------------------------------------------------------------

  unprocessed (“backlogged”) alerts. Furthermore, staff often cleared alerts
without adequate review.

 

  (4) HBUS did not acquire an automated system equal to the needs of the Bank,
i.e., a system with sufficient capacity to support the volume, scope, and nature
of transactions conducted by and through HBUS, until April 2011. It took another
year for HBUS to validate the system for effective detection of suspicious
activity.

 

  (5) HBUS did not adequately integrate subpoenas and Section 314(a) information
sharing requests into automated transaction monitoring to identify and report
potential suspicious activity associated with these inquiries, as appropriate
and practical.

 

  ii. HBUS failed to conduct adequate independent testing for compliance.

The Bank’s independent audit program repeatedly failed to effectively evaluate
money laundering vulnerabilities and to detect Bank Secrecy Act compliance
failures in a timely fashion. In particular, the scope of its independent audits
was not sufficient to effectively assess the Bank’s exposure to risk of money
laundering activities and its ability to comply with anti-money laundering
program and suspicious activity reporting obligations. The ineffectiveness of
independent testing at HBUS to identify and notify management of AML/CFT
deficiencies contributed to the continuation of failures at the Bank, during the
relevant period.

 

  iii. HBUS failed to staff its Bank Secrecy Act compliance program with a
reasonably sufficient number of qualified personnel.

HBUS failed to ensure adequate staffing for the proper monitoring of day-to-day
compliance with the Bank Secrecy Act. The compliance operation lacked continuity
and sufficient standing or authority within the Bank to effectively execute Bank
Secrecy Act responsibilities, in light of the Bank’s AML/CFT risk profile. For a
number of years, HBUS’s Bank Secrecy Act compliance function suffered from an
insufficient number of appropriately

 

9



--------------------------------------------------------------------------------

trained professionals responsible for coordinating and monitoring day-to-day
compliance. HBUS did not have sufficient staff to review suspicious activity
alerts resulting from the Bank’s monitoring processes. The Bank’s compliance
staff was frequently unable to initiate and complete investigations and file
complete and timely suspicious activity reports. In light of the global risk
profile of HBUS, Bank management failed to establish and maintain adequate
staffing and continuity in the anti-money laundering compliance operation.
Moreover, a corporate culture persisted at the Bank in the past that effectively
denied compliance officials with the requisite authority over the business and
account relationship business lines to manage the Bank’s risk profile.

In sum, HBUS failed to dedicate sufficient human and technological resources to
meet its AML/CFT obligations. Such failures were repeatedly evidenced by the
Bank’s deficient responses to adverse supervisory findings and mandates
requiring it to implement effective measures to ensure the filing of accurate,
timely, and complete suspicious activity reports and compliance with other Bank
Secrecy Act requirements.

 

  B. Violation of the Requirement to Conduct Due Diligence on Foreign
Correspondent Accounts

Foreign correspondent accounts are gateways to the U.S. financial system. As
part of their anti-money laundering obligations, U.S. banks maintaining
correspondent accounts in the United States for foreign financial institutions
must subject the accounts and respondents to certain due diligence measures.7
Banks must implement and maintain risk-based policies, procedures, and controls
reasonably designed to gather all relevant due diligence information concerning
such foreign correspondent accounts, employ this due diligence information to

 

7 

31 U.S.C. § 5318(i)(1).

 

10



--------------------------------------------------------------------------------

determine whether an account is subject to enhanced due diligence, conduct
assessments of money laundering risks for each account, and comply with
suspicious activity reporting requirements.8 HBUS violated the Bank Secrecy Act
customer due diligence requirements by failing to collect or maintain required
due diligence information regarding accounts held by HSBC Group affiliates that
were foreign financial institutions.

HBUS maintained correspondent accounts for HSBC Group affiliates around the
world. HBUS formerly did not collect or maintain customer due diligence
information regarding any HSBC Group affiliates with correspondent account
relationships at the Bank. HBUS’s prior policy of exempting HSBC Group
affiliates from customer due diligence processes inhibited the Bank’s ability to
recognize potential money laundering vulnerabilities of correspondent banking
throughout the HSBC Group affiliates network. HBUS did not incorporate
information about affiliates’ business purposes, anticipated activity,
anti-money laundering supervision, host country anti-money laundering
vulnerabilities, and history of anti-money laundering compliance into the Bank’s
monitoring of affiliate transactions. As a result, transactions flowed to and
from the United States without appropriate monitoring and alerts to identify
movements of funds. A significant number of non-U.S. financial institutions and
other customers of HSBC Group affiliates effectively gained indirect access to
the U.S. financial system without appropriate safeguards, including financial
institution customers involved in the movement of illicit drug proceeds.

 

  C. Violation of the Requirement to Report Suspicious Transactions

The Bank Secrecy Act and its implementing regulations impose an obligation on
banks to report transactions that involve or aggregate to at least $5,000, are
conducted by, at, or through

 

8 

31 C.F.R. § 1010.610(a)(1), (2), and (3).

 

11



--------------------------------------------------------------------------------

the bank, and that the bank “knows, suspects, or has reason to suspect” are
suspicious.9 A transaction is “suspicious” if the transaction: (1) involves
funds derived from illegal activities, or is conducted to disguise funds derived
from illegal activities; (2) is designed to evade the reporting or recordkeeping
requirements of the Bank Secrecy Act or regulations under the Bank Secrecy Act;
or (3) has no business or apparent lawful purpose or is not the sort in which
the customer would normally be expected to engage, and the bank knows of no
reasonable explanation for the transaction after examining the available facts,
including background and possible purpose of the transaction.10 HBUS violated
Bank Secrecy Act suspicious activity reporting requirements by failing to detect
and report suspicious activity and by filing both untimely and incomplete
suspicious activity reports.

HBUS showed a prior longstanding pattern of late suspicious activity reports. In
many cases, the reports were significantly late. Indeed, several thousand
suspicious activity reports prepared by HBUS suffered from lengthy delays. In
some instances, more than a year elapsed between the time of the underlying
activity and the time when the Bank submitted the suspicious activity report. In
addition to late filings, the Bank in the past filed incomplete suspicious
activity reports that violated the instructions for suspicious activity reports.
Reporting delays and incomplete information impaired the usefulness of the
suspicious activity reports to law enforcement and regulators.

For instance, HBUS engaged extensively in the business of buying and selling
large volumes of physical banknotes (cash) from and to financial institutions
around the world, including HSBC Group affiliates. This banknotes line of
business required the Bank to arrange

 

9 

31 U.S.C. § 5318(g) and 31 C.F.R. § 1020.320.

10 

31 C.F.R. § 1020.320(a)(2)(i)—(iii).

 

12



--------------------------------------------------------------------------------

for the regular delivery of large quantities of cash from financial institutions
outside the United States to the Bank and ultimately to the Federal Reserve
Bank. During 2006, the Financial Crimes Enforcement Network warned all U.S.
financial institutions about money laundering risks associated with United
States/Mexico cross-border cash.11 In addition, law enforcement authorities in
the United States and Mexico determined that billions of U.S. dollars derived
from illegal drug trafficking flowed annually from criminals through Mexican
financial institutions to U.S. financial institutions. For example, drug
traffickers in the United States were smuggling cash into Mexico and placing it
into Mexican financial institutions. The Mexican financial institutions would
then ship bulk cash to banks in the United States. Thus, HSBC Group affiliate
HBMX shipped billions of dollars in bulk cash to HBUS’s banknotes business unit
against a backdrop of readily available information that large volumes of cash
emanating from deposits into Mexican banks were fueled by customers depositing
cash from illegal drug trafficking. Despite this information, HBUS did not
collect the necessary due diligence information about HBMX and, with occasional
exceptions, excluded HBMX banknote transactions from anti-money laundering
monitoring processes, from mid-2006 to mid-2009. As a result, the Bank failed to
file timely suspicious activity reports related to these transactions.

HBUS suffered similar failures in its wire transfer business. The Bank processed
an average of approximately 25 million wire transfers annually, from 2005 to
2009, with total dollar volume amounting to an average of approximately $75
trillion. A substantial portion of the Bank’s funds transfer business was on
behalf of foreign correspondent financial institutions and

 

11 

Financial Crimes Enforcement Network Advisory FIN-2006-A003 (2006). See also
United States Department of the Treasury, Financial Crimes Enforcement Network,
Assessment of Civil Money Penalty In the Matter of Union Bank of California,
N.A., San Francisco, California (Sept. 17, 2007); and United States Department
of State International Narcotics Control Strategy Reports from 2002-2012.

 

13



--------------------------------------------------------------------------------

their clients. Yet, as described above, the Bank did not perform due diligence
on foreign affiliates and improperly risk rated customers and countries, which
resulted in ineffective monitoring, and, thus, a failure to file timely
suspicious activity reports.

During 2010 and 2011, HBUS performed a historical review of transactions, known
as a “lookback,” in connection with the 2010 Consent Cease and Desist Order by
the OCC. As part of this lookback, HBUS sampled accounts, banknotes activity,
wire transaction data, remote deposit capture, and pouch activity for suspicious
activity. The Bank also re-reviewed thousands of transaction monitoring system
alerts that were previously on backlog or which had previously been closed based
on ineffective reviews. As a result, HBUS filed hundreds of delinquent
suspicious activity reports on transactions totaling several billion dollars.

IV. CIVIL MONEY PENALTY

The Financial Crimes Enforcement Network has determined that a civil money
penalty in the amount of $500 million is warranted for HBUS’s violations of the
Bank Secrecy Act and its implementing regulations, as described in this
CONSENT.12

A penalty in the amount (not to exceed $100,000) involved in the transaction (if
any) or $25,000 may be imposed on a financial institution for each violation of
the anti-money laundering program or suspicious transaction reporting
requirements.13 A separate violation of the anti-money laundering program
requirements occurs for each day the violation continues. A penalty equal to not
less than two times the amount of the transaction, but not more than $1,000,000,
may be imposed for violation of the requirement to establish due diligence
policies,

 

12 

31 U.S.C. § 5321 and 31 C.F.R. § 1010.820.

13 

31 U.S.C. § 5321(a)(1) and 31 C.F.R. § 1010.820(f).

 

14



--------------------------------------------------------------------------------

procedures, and controls that are reasonably designed to detect and report
instances of money laundering through a correspondent bank account for a
non-U.S. person.14

V. CONSENT TO ASSESSMENT

To resolve this matter, and only for that purpose, HBUS consents to the
assessment of a civil money penalty in the sum of $500 million. The CONSENT
shall be concurrent with the assessment of a civil money penalty, in the amount
of $500 million, by the OCC, and shall be satisfied by one payment of $500
million to the Department of the Treasury.

HBUS agrees that it is entering into this CONSENT freely and voluntarily and
that no offers, promises, or inducements of any nature whatsoever have been made
by the Financial Crimes Enforcement Network or any employee, agent, or
representative of the Financial Crimes Enforcement Network to induce HBUS to
enter into this CONSENT, except those specified in this CONSENT.

HBUS agrees that this CONSENT embodies the entire agreement between HBUS and the
Financial Crimes Enforcement Network relating to this enforcement matter only,
as described in Section III above. HBUS further agrees that there are no express
or implied promises, representations, or agreements between HBUS and the
Financial Crimes Enforcement Network other than those expressly set forth in
this document and that nothing in this document or in the ASSESSMENT OF CIVIL
MONEY PENALTY (“ASSESSMENT”) is binding on any other agency of government,
whether federal, state, or local.

VI. RELEASE

HBUS understands that execution of this CONSENT, and compliance with the terms
of the ASSESSMENT and this CONSENT, constitute a complete settlement and release
of civil

 

14 

31 U.S.C. § 5321(a)(7).

 

15



--------------------------------------------------------------------------------

liability for the violations of the Bank Secrecy Act and regulations issued
pursuant to that Act as described in this CONSENT against the Bank.

VII. WAIVERS

Nothing in this CONSENT or the ASSESSMENT shall preclude any proceedings brought
by the Financial Crimes Enforcement Network to enforce the terms of this CONSENT
or the ASSESSMENT or constitute a waiver of any right, power, or authority of
any other representatives of the United States or agencies thereof, including
but not limited to the Department of Justice, to bring other actions deemed
appropriate.

In executing this CONSENT, HBUS waives:

 

  a. All defenses to this CONSENT and the ASSESSMENT that can be waived;

 

  b. Any claim of Double Jeopardy based upon the execution of the CONSENT or the
ASSESSMENT, or the payment of any civil money penalty required herein;

 

  c. Any claim that this CONSENT, the ASSESSMENT, or the civil money penalty is
unlawful or invalid, or violates the Constitution of the United States of
America; and

//

//

//

//

//

//

//

 

16



--------------------------------------------------------------------------------

  d. All rights to seek in any way to contest the validity of this CONSENT, the
ASSESSMENT, or payment of the civil money penalty, on any grounds.

 

HSBC Bank USA, National Association

McLean, Virginia

   Name: Stuart A. Alderoty Title:General Counsel

 

Accepted by:   FINANCIAL CRIMES ENFORCEMENT NETWORK         Jennifer Shasky
Calvery   Date Director  

 

17